—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 21, 1995 (People v Young, 218 AD2d 767), affirming a judgment of the County Court, Westchester County, rendered August 20, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Joy, Krausman and Florio, JJ., concur.